DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 22, 2021 were received and fully considered. Upon further consideration and in view of applicant’s most recent remarks, Examiner believes that the claimed invention is in condition for allowance. Please see below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-30 directed to claims non-elected without traverse.  Accordingly, claims 10-30 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “the processing device is configured to estimate a power based, at least in part, on: i. the capacitive pressure sensor data; and ii. the motion data,” which in combination with the rest of the claimed invention is allowable. The closest teachings to the currently claimed invention were the references applied in the previous office action. However, none of the previously cited references teach and/or suggest a hypertonicity measuring device comprising the unique arrangement of structural features and estimating a power . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PUYA AGAHI/Primary Examiner, Art Unit 3791